DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Action is responsive to the Reply filed on 29 September 2022 (“Reply”).  As directed in the Reply:
	Claims 9, 14, and 15 have been amended;
	no claims have been cancelled; and 
	no claims have been added.  
Thus, Claim 1-20 are presently pending in this application, with Claims 1-8 having been previously withdrawn from consideration.
	Applicant’s amendment to the drawings, Abstract, Specification, and Claim 15 are sufficient to overcome the objections from the previous Action and are therefore withdrawn.  The Substitute Specification has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to Claims 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,523,092, granted to Hanson et al. (“Hanson”) in view of Int’l Patent App. Publ. No. WO 01/13984, by Gunasekara et al. (“Gunasekara”).
	Hanson describes a catheter assembly substantially as claimed by Applicant, as follows.
	Claim 9: A catheter assembly (Fig. 14) comprising, 
	a catheter (10) having a proximal end (bottom right in Fig. 14) and a distal end (231) and a body (214) that extends from the proximal end to the distal end, the body defining a lumen (220) which extends from the proximal end to the distal end, the body having a thickness in a radial direction defined by a distance between an outer diameter of the body and a diameter of the lumen (Fig. 14, this clause defines the wall thickness of the catheter, which is shown in the figure), the body having at least one aperture extending through the thickness of the body from the lumen to the outer diameter (Fig. 14, 224), the catheter having a closed distal end with a rounded shape (Fig. 14, closed and rounded as indicated by lead line for ref. no. 211); 
	a tunneler, guidewire, or needle (stylet 239) releasably contained within the lumen (“A stylette 239 having a distal tip 256 is inserted into the lumen 220 of the tube 212 and is passed through the substance delivery segment 222 so that the distal tip 256 is adjacent the distal end 218 of the tube 212 . . . ;” col. 11, lines 8-12) such that the tunneler, guidewire, or needle has a diameter which is smaller than a diameter of the lumen (Fig. 14 shows annular space between the outer surface of the stylet and the inner surface of the catheter body); and 
	a hub (unlabeled in Fig. 14, bottom right flared proximal portion of catheter, and side arm) which is fixedly or releasably attached to the proximal end of the catheter.
	Hanson does not, however, disclose that at least a portion of an axial length of the thickness of the body at the distal end of the catheter is formed from a reinforced material.
	Gunasekara relates to infusion catheters (see Fig. 13, pg. 6, lines 22-25, and pg. 22, lines 22-28) and is therefore from an art which is the same as, or closely analogous to, those of Applicant’s claims and Hanson.  Gunasekara teaches that, in such an infusion catheter with a closed distal tip 310 (Fig. 7A) and infusion holes 347 (Fig. 8A) at the distal end of the catheter (Fig. 7A, showing infusion holes at the distal end of the catheter in the same way Applicant discloses this feature), that the portion of the catheter which includes the infusion holes is formed of a reinforced material (Fig. 8A, coils 344; pg. 15, lines 28-30: “Fig. 8A shows a catheter section (342) having a coil kink-resistant member (344) situated between the inner liner (343) and an outer cover (345). This section (342) is usually the proximal section of the catheter, although it need not be.”)(emphasis added).  The inclusion of a reinforcing material in this portion of the catheter makes up for the reduced structural integrity of the catheter caused by the holes, and thus renders the catheter easier to push and inhibits collapse and distension by fluid pressures within and outside of the catheter. 
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Hanson’s catheter such that at least a portion of an axial length of the thickness of the body at the distal end of the catheter is formed from a reinforced material, because Gunasekara teaches doing so in a similar catheter, which will make up for the reduced structural integrity of the catheter caused by the holes, and thus render the catheter easier to push and inhibits collapse and distension by fluid pressures within and outside of the catheter.
	Claim 10: (The catheter assembly of claim 9,) wherein the catheter comprises a polyester, a polyurethane, a polyamide, a polyolefin, or a combination thereof (polyurethane; Hanson, col. 11, lines 33-40).
	Claim 11: (The catheter assembly of claim 9,) wherein the distal end comprises a polymer, wherein the polymer comprises a polyester, a polyurethane, a polyamide, a polyolefin, or a combination thereof, wherein the polymer has been hardened or has a metal or metal alloy embedded in the polymer (id.).
	Claim 12: (The catheter assembly of claim 9,) wherein the tunneler, guidewire, or needle comprises a metal or metal alloy (metal; Hanson, col. 11, lines 22-26).
	Claim 13: (The catheter assembly of claim 9,) wherein the hub comprises a rigid plastic (Hanson, col. 11, lines 33-40).
	Claim 14: (The catheter assembly of claim 9,) wherein the at least one aperture includes between 1 and 10 apertures for delivery of a drug (Hanson, Fig. 14 illustrates at least 2 apertures 224).
	Claim 15: (The catheter assembly of claim 14,) wherein the apertures are spaced circumferentially, axially, or both circumferentially and axially along the catheter (Hanson, Fig. 14, the apertures 224 are shown both circumferentially and axially spaced from each other).
	Claim 19: (The catheter assembly of claim 9,) wherein the catheter has a diameter of about 4 mm to about 8 mm (Hanson, col. 5, lines 7-10, inside diameter is 4.5 mm).
	Claim 20: (The catheter assembly of claim 9,) wherein the catheter has a diameter of about 6 mm (4.5 mm is “about” 6 mm).
	Alternatively, in an alternative interpretation of Claim 20, Hanson may does not specifically state that its catheter has a diameter of about 6 mm.
	Applicant attributes no particular function or attribute to the diameter of 6mm for its catheter; indeed, the underlying disclosure in the Specification makes it clear that the diameter can be any of a range of diameters, with no differentiation made between them.  It has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984),
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to make Hanson’s diameter about 6mm instead of 4.5mm, in order to treat larger patients and/ or use in different body lumens requiring more fluid flow, because Hanson’s catheter would perform the same and the change in size of a device or feature is otherwise an unpatentable change.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hanson and Gunasekara as applied to Claims 9-15 above, and further in view of U.S. Patent No. 9,084,870, granted to Deniega et al. (“Deniega”).
	Hanson and Gunasekara together describe a catheter assembly substantially as claimed by Applicant; see above concerning Claim 9 and sec. 102.  Hanson and Gunasekara do not, however, disclose that each aperture has a diameter of about 100 micrometers to about 1 millimeter (Claim 16), that at least a portion of the apertures are located within about 50 mm of the distal end of the catheter (Claim 17), or that the apertures are located within about 30 mm of the distal end of the catheter (Claim 18).
	Deniega relates to a drug delivery catheter and is therefore from an art which is the same as, or very closely analogous to, those of Applicant’s claims and Hanson.  Deniega discloses that, “. . . for the uniform delivery of fluid across an anatomical region . . .” (col. 11, lines 2-14), a drug delivery catheter can be constructed with apertures dimensioned and located as required by Claims 16-18.  More specifically, Deniega states:

The diameter of the exit holes 64 preferably ranges from about 0.0002 inches [0.00508mm] at the proximal end of the infusion section to about 0.01 inches [0.254mm] at the distal end thereof.  The largest, i.e., most distal, exit hole 64 is preferably about 0.25 inches [6.35mm] from the distal end of the tube 62. In the preferred configuration, the axial separation between adjacent holes 64 is within the range of about 0.125 to 0.25 inches [3.18-6.35mm], and more preferably about 3/16 inch. Optionally, the holes 64 may be provided so that adjacent holes are angularly displaced by about 120.degree. as in the embodiment of FIG. 5. Of course, if too many exit holes 64 are provided, the tube 62 may be undesirably weakened.”

(col. 3, lines 40-41) (metric conversions added).
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to construct Hanson / Gunasekara’s catheter’s apertures as further required by Claims 16-18, because Deniega teaches doing so for the uniform delivery of fluid across an anatomical region.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as relating generally to catheters with arrangements of holes and reinforcements at their distal ends.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        10/19/2022